The Court
(Thruston, J., doubting,)
gave the following instruction to the jury, namely : If the jury find from the evidence that the sending of the petitioner from Virginia to Washington was in consequence of a lending by the widow Barron to her son-in-law H. Gassaway; that the loan was temporary in its nature, though for an indefinite period, which might determine within the year, or not for two or three years; that the administrator, the defendant, was no party to such lending, nor any way privy to the same, though he afterwards knew of it, and did not object; that the petitioner was sent back to Virginia about last Christmas, to abide the final distribution of the estate; and that such return of the petitioner to Virginia was pursuant to the original intent of such lending; (evidence tending to prove which was given by the defendant,) that upon such return of the petitioner to Virginia, he was included in the distribution of the personal estate of the intestate, and, in course of such distribution, was allotted and distributed to Ann C. Barron, one of the children of the intestate; after which he, of his own accord, without the knowledge or consent of the owner, left Virginia, came back to Washington, and there filed his said petition : Then the petitioner is not entitled to his freedom, though it turned out that the petitioner was kept in Washington, under the said lending, two or three years.
Verdict for the defendant.